—Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered December 13, 1993, convicting him of petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the facts of this case, the defendant, who requested that the trial court charge the jury on the crime of petit larceny as a lesser included offense, cannot now claim that it was error to submit that charge to the jury (see, People v Ford, 62 NY2d 275; People v Green, 205 AD2d 637; People v Behlin, 150 AD2d 591). Balletta, J. P;, O’Brien, Copertino and Pizzuto, JJ., concur.